I concur, but I think the evidence showing that Aste was discharged for cause has efficacy in negativing the conclusion that he was discharged because of union activities. It is in view of the evidence set out in the opinion and the evidence tending to show that Aste was discharged for *Page 90 
cause that I conclude that the finding of the Board is not supported by "such relevant evidence as a reasonable mind might accept as adequate to support a conclusion." Consolidated EdisonCo. v. National Labor Relations Board, 305 U.S. 197, 229,59 S. Ct. 206, 217, 83 L. Ed. 126, 140.
As far as the record discloses only three men were discharged at the plant during the period under investigation: Aste, Taft, and one Notti who was a witness on behalf of complainant. Notti and Taft were affiliated with the A.F. of L. union and no evidence was adduced to indicate that either had joined or had in any way supported the C.I.O. The Board found that neither one was discharged because of union affiliation. Any contrary finding would be contrary to the record.
As to the work of Taft who was discharged at the same time as Aste and for the same alleged cause, Taft testified that no complaint had been made of his work and that a month or so before he was discharged, the vice president of plaintiff, Mr. Rosenblatt, had complimented him and Peterson for the work they were doing and the amount they had turned out. Another witness testified to having heard the works manager state that Taft's foreman had reported to him at some time previous to his discharge that Taft's work was satisfactory. There is therefore as much, if not more, evidence of the acceptable quality of Taft's work as there is of Aste's.
Hence, of the three workmen allegedly discharged for cause, two had no union affiliation which could have been the real cause of the discharge; one had. However, the latter's work was no more satisfactory than at least one of those evidently discharged for cause. Furthermore, at least three workers who had affiliated with the C.I.O. union were known to the management or to a supervisory employee who was an official of the A.F. of L. local, to have so affiliated. None of the three were discharged.
One True, the foreman who discharged Aste and Taft, called as a witness by the company, testified in detail as *Page 91 
to the particulars in which the work of Aste and Taft was unsatisfactory. He stated that they "either would not or could not" clean the sand away from the castings in such way as to permit the torch men to make a sufficiently low cut; that the high cuts necessitated by such poor work on their part, made excessive grinding necessary which was very expensive. No torch man was called by either party or by the Board to refute or to coroborate this testimony Foreman True did not directly contradict the testimony of Aste and Taft that no complaint was made to them of their work. He was not questioned about it. His statement that they "could not or would not" do the work as desired would seem to imply that some effort was made to have them do work of a definite standard. Nor did Aste or Taft testify as to the manner in which they did the work which the foreman claimed was not satisfactory and not comparable to that done by other men on the same job.
In the light of the scant evidence relative to the satisfactory quality of Aste's work, and the specification by his foreman of the details in which it was unsatisfactory, the absence of any specific rebuttal of the latter's testimony, should be considered by the Board in determining the question as to the cause of his discharge. Especially is this true since the workmen who could have contradicted it were present at the hearing and others could have been summoned to testify.